Title: To George Washington from Thomas Hutchins, 8 November 1786
From: Hutchins, Thomas
To: Washington, George



Sir
Buffaloe Rivulet 4 Miles below Mingo Old TownOhio County 8th Novr 1786

Your Excellency’s Favour of the 20th of August (accompanied by the Marquis de la Fayette’s Letter, and a specimen of a Vocabulary) I was honoured with on the 23rd of October at my Camp west of Ohio River about ten Miles up a Rivulet called Indian Weeling. My not having earlier made this acknowledgement is to be attributed to my secluded situation in the Wilderness untill the date of this Epistle when I reached this place on my return to the Inhabitants. The honour of your Excellency’s correspondence, and the favourable sentiments you are pleased to entertain of my poor abilities, entitles you to my most grateful returns, which are now very sincerely and respectfully tendered. I perfectly agree with your Excellency, that the greatest possible precision and exactitude will be indispensible in committing the Indian words to paper by a just Orthography. And were my abilities equal to my inclinations your expectations should be amply fulfilled; but the more I reflect on the difficulties unavoidably attending the fixing a Criterion to Systemize a rude Language, or even to ascertain a true standard for its Orthography, I am but the more convinced of my incapacity to effect so arduous a task. And however anxiously solicitous I am, and shall at all Times be, to contribute my Mite to the service of the republick of Letters, permit me to say, that a requisition of this nature from any other than your Excellency, could not have prevailed with me, overwhelmed as I am with the business of my department, to have attended to it at this Time. But as it will always afford me real pleasure to execute any Commands you may be pleased to honour me with and relying on your Candour for such defects as will unavoidably attend my most Zealous endeavours, I am imboldened to assure your Excellency, that every effort

in my power shall be cheerfully and expeditiously exerted to make the Vocabulary as extensive and perfect as my avocations, and those of my Friends, whose aid I shall solicit, will enable me. I shall be detained here untill the four Ranges which were surveyed into Townships in the course of the summer (supposed to contain upwards of seven hundred thousand Acres) are deliniated on paper which will probably be about the commencement of the ensuing Year the Time I have fixed for my departure for New York. I expect my return to this Country again will be early next Spring, when my endeavours to carry the Ordinance of Congress into effect, will, I hope, be attended with more favourable consequences than I have yet experienced. With every sentiment of perfect esteem and respect I have the honour to be Your Excellency’s Most obedient and most humble servant

Tho: Hutchins

